UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2016 OR oTransition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number 0-13928 U.S. GLOBAL INVESTORS, INC. (Exact name of registrant as specified in its charter) Texas 74-1598370 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7900 Callaghan Road San Antonio, Texas 78229-1234 (Address of principal executive offices) (Zip Code) (210) 308-1234 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x On May 2, 2016, there were 13,866,421 shares of Registrant’s class A nonvoting common stock issued and 13,192,818 shares of Registrant’s class A nonvoting common stock issued and outstanding, no shares of Registrant’s class B nonvoting common shares outstanding, and 2,069,127 shares of Registrant’s class C voting common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) 2 CONSOLIDATED STATEMENTS COMPREHENSIVE INCOME (LOSS)(UNAUDITED) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION 24 ITEM1A. RISK FACTORS 24 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM5. OTHER INFORMATION 24 ITEM6. EXHIBITS 25 SIGNATURES 26 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS March 31, 2016 June 30, 2015 Assets (UNAUDITED) (dollars in thousands) Current Assets Cash and cash equivalents $ $ Investment securities - trading, at fair value Investment securities - held-to-maturity - Receivables Prepaid expenses Total assets held related to discontinued operations - Total Current Assets Net Property and Equipment Other Assets Investment securities - available-for-sale, at fair value Other investments Intangible assets, net 8 41 Other assets, long term 33 Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Accrued compensation and related costs Dividends payable Other accrued expenses Total liabilities held related to discontinued operations - Total Current Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity Common stock (class A) - $0.025 par value; nonvoting; authorized, 28,000,000 shares; issued, 13,866,421 at March 31, 2016,and June 30, 2015 Common stock (class B) - $0.025 par value; nonvoting; authorized, 4,500,000 shares; no shares issued - - Convertible common stock (class C) - $0.025 par value; voting; authorized, 3,500,000 shares; issued, 2,069,127 shares at March 31, 2016, and June 30, 2015 52 52 Additional paid-in-capital Treasury stock, class A shares at cost; 664,894 and 555,786 shares at March 31, 2016, and June 30, 2015, respectively ) ) Accumulated other comprehensive loss, net of tax ) ) Retained earnings Total U.S. Global Investors Inc. Shareholders' Equity Non-Controlling Interest in Subsidiary Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 1 Table of Contents CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended March 31, Three Months Ended March 31, (dollars in thousands, except per share data) Operating Revenues Advisory fees $ Administrative services fees 51 Operating Expenses Employee compensation and benefits General and administrative Platform fees Advertising 81 33 43 Depreciation and amortization 80 81 Operating Loss ) Other Income Investment income Total Other Income Loss Before Income Taxes ) Provision for Federal Income Taxes Tax expense (benefit) (5 ) 22 ) 26 Loss from Continuing Operations ) Discontinued Operations Loss from discontinued operations of distributor ) ) - ) Tax benefit - (1
